DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 10/22/18, wherein:
Claims 1-16 are currently pending;
Claims 1-11 have been amended;
Claims 12-16 have been added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  SATO ET AL (US 2008/0312769).  Herein after SATO.
As for independent claim 1, SATO {figure 1, par. 0026-0028} discloses a method of inserting an object (work piece 2) into an object-receiving area (work piece 1) by an actuator-driven robot manipulator of a robot {apparatus 10 includes a robot arm 12 and gripper 20} and controlling the robot manipulator (controller 16), wherein the robot manipulator has an effector at its distal end (gripper 20), designed to receive and/or grip the object, and wherein an inserting trajectory T (figure 1, abstract, par. 0008 e.g. fitting direction) is defined for the object-receiving area and the object to be, and a 
1.1 receiving/gripping the object using the effector; 1.2 moving the object using the robot manipulator along the inserting trajectory into the object-receiving area while continuously performing predetermined rotating/tilting movements of the object relative to the target orientation in a force-regulated and/or impedance-regulated manner, until: 
a specific threshold condition G1 for a torque acting on the effector and/or a force acting on the effector is reached or exceeded, and/or 
a provided force/torque signature and/or a position/speed signature on the effector is reached or exceeded, which indicate(s) that the object has been completely successfully inserted into the object-receiving area within specified tolerances; 
{see SATTO at least figures 1, 3 and related text and also pars. 0008-0009, 0034-0037 e.g. the gripper holding one of two workpieces to be fitted to each other and moving the workpiece in a fitting direction to be fitted to the other of the two workpieces while compliance control or force control is performed so as to correct a position and orientation of the workpiece held by the gripper based on an output of the force detector, wherein the controller includes an operation command generating unit for generating an operation command to fit the two workpieces to each other, and an operation command correcting unit for correcting the operation command generated by the operation command generating unit so as to correct the position of the gripper in a direction perpendicular to the fitting direction and the orientation of the gripper around an axis perpendicular to the fitting direction until the force and moment detected by the 
1.3 releasing the object by the effector {SATO at least pars. 0026-0027}; and 
SATO discloses claimed invention as indicated above.  SATO figure 3, pars. 0008, 0044 also disclose the griper holds the work piece (object)  and move the work piece into a fitting direction to be fitted/inserted in to the fitting hole 26 of the other work piece (object receiving area) so that the two work pieces contact with each other and the fitting operation is completed.  However, SATO does not explicitly disclose moving the effector away from the object receiving area using the robot manipulator along a specified exit trajectory.   However, one of ordinary skill in the art would have recognized the gripper would have been moving away from the object receiving area (fitting hole 26) after the gripper completely inserted the object (work piece) in to the object receiving area (fitting hole 26) (figure 3 step 110) so that the gripper may perform another operation. 
As for dep. claim 2, which discloses wherein the releasing in step 1.3 takes place by continuously performing force-regulated and/or impedance-regulated rotating/tilting motions {see SATO at least figures 3, 5, at least pars. 0008, 0046-0054}.  
As for dep. claim 3, which discloses making translational lateral movements of the effector with the object in step 1.2 and/or step 1.3 around the inserting trajectory T/exit trajectory A {see SATO at least figure 1, pars. 0008, 0028, 0034}.
As for dep. claim 4, SATO at least teach such this limitation in pars. 0034-035, 0039-0040}.
As for dep. claim 5, which discloses wherein, if during the receiving/gripping of the object by the effector in step 1.1 an error should occur, repeating the receiving/gripping of the object by the effector with different parameters for receiving/gripping the object {see SATO at least figures 3, 5 pars. 0042-0043, 0046-0054}. 
As for dep. claim 6, which discloses  in which wherein, to an extent that an error should occur when the object is moved by the robot manipulator along the inserting trajectory T in the inserting direction into the object-receiving area, repeating moving the object using the robot manipulator into the object-receiving area along a modified inserting trajectory T* and/or with modified parameters for the force-regulated and/or impedance-regulated rotation/tilting of the object relative to the target orientation {see SATO at least figures 3, 5 pars. 0042-0043, 0046-0054}. 
As for independent claim 7, which discloses a computer system with a data processing device, in which the data processing device is designed such that a method according to claim 1 is executed on the data processing device {see claim 1 above for similar rejection}. 
As for independent claim 8, which discloses a digital storage medium with electronically readable control signals, in which the control signals can interact with a programmable computer system in such a manner that a method according to claim 1 is executed {see claim 1 above for similar rejection}. 
As for independent claim 9, which discloses a computer program product with a program code stored on a machine-readable medium for executing the method according to claim 1, when the program code is executed on a data processing device {see claim 1 above for similar rejection}.
As for independent claim 10, which discloses a computer program with program codes for the execution of the method according to claim 1, when the program runs on a data processing device {see claim 1 above for similar rejection}.
As for independent claim 11, which discloses the similar limitation as the rejected independent claim 1 above, therefore it is rejected for the similar reason sets forth the rejected independent claim 1 as indicated above.
As for dep. claims 12-16 which carry the similar limitations as the rejected dep. claims 2-6 above, therefore it is rejected for the similar reason sets forth the rejected claims 2-6 as indicated above.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664